
	

113 HRES 571 IH: Recognizing the roles and contributions of America’s teachers to building and enhancing the Nation’s civic, cultural, and economic well-being.
U.S. House of Representatives
2014-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 571
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2014
			Mr. Graves of Missouri (for himself, Mr. Rodney Davis of Illinois, Mr. Vargas, Mr. Meehan, Mr. Thompson of Pennsylvania, Mr. Jolly, Mr. Hanna, Mr. Chabot, Ms. Titus, Ms. Moore, Mr. Schiff, Mr. Whitfield, Mr. Wolf, Mrs. Black, Mrs. Walorski, Mr. Tonko, Mr. McGovern, Mr. Deutch, Mr. Price of North Carolina, Mr. Connolly, Mr. Bentivolio, Mr. Benishek, Mr. Terry, Mrs. Miller of Michigan, Mr. Sablan, Mr. Roe of Tennessee, Mr. Holt, Mr. Miller of Florida, Mr. Grimm, Mr. Reed, Mr. Loebsack, Mr. Smith of Texas, Mr. Gibson, Mr. Marino, Mr. Diaz-Balart, and Ms. Jenkins) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Recognizing the roles and contributions of America’s teachers to building and enhancing the
			 Nation’s civic, cultural, and economic well-being.
	
	
		Whereas education and knowledge are the foundation of America's current and future strength;
		Whereas teachers and other education staff have earned and deserve the respect of their students
			 and communities for their selfless dedication to community service and the
			 future of our Nation's children;
		Whereas the purpose of National Teacher Day, held on May 6, 2014, is to raise public awareness of
			 the unquantifiable contributions of teachers and to promote greater
			 respect and understanding for the teaching profession; and
		Whereas students, schools, communities, and a number of organizations representing educators are
			 hosting teacher appreciation events in recognition of “National Teacher
			 Day”: Now, therefore, be it
	
		That the House of Representatives thanks and promotes the profession of teaching by encouraging
			 students, parents, school administrators, and public officials to
			 participate in teacher appreciation events during National Teacher Day.
		
